Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,9,17 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling “…for each beam group comprises at least one beam of the at least two beams and M<=1…”, does not reasonably provide enablement for “M<=1”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The Examiner fails to understand that if “M” is less than 1” than how are the claim(s) limitations to be interpreted and therefore executed as intended.  Furthermore, for the case of  “M less than 1” it would also inherently imply negative values which renders the claim vague and indefinite.
Examiner recommends clarification and/or rewording of the claims as appropriate.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-32 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Baek et al (US 2016/0150435 A1) hereinafter as Baek.
Regarding claim(s) 1, 9,17,25 Baek discloses, a method and apparatus for wireless communication, which is performed in a communication system using at least two beams (see Fig(s). 2-4 a wireless system with multiple beam configurations, the method comprising: 
a transceiver (See Fig(s). 1 transceiver 100), configured to send configuration information to a first terminal device (See Fig(s). 1 first terminal 110, See ¶ 130-132 with configuration information), wherein the configuration information is used to indicate a transmission 10resource available for each of M beam groups (See ¶ 130-133, table 4), 
each beam group comprises at least one beam of the at least two beams (see Fig(s). 2, N beam groups with each group having at least one beam 202 as shown is transmitted to UE 210, 220, etc, and also network device determines the transmission resources for each group as appropriate see ¶ 118) and M<=1, and
 a first transmission resource available for a first beam group of the M beam groups is used for physical downlink control channel (PDCCH) transmission (See ¶ 63, A control channel indicating resources allocated to each of the MSs 210, 220, and 230 is referred to as a scheduling allocation channel or a physical downlink control channel (PDCCH)).

Regarding claim(s) 2, 10, 18 and 26, Baek discloses wherein sending, by the network device, the configuration information to the first terminal device comprises: sending, by the network device, the configuration information to the first terminal device through dedicated signaling for the first terminal device; or sending, by the network device, the configuration information to a plurality of terminal devices comprising the first terminal device through a Physical Broadcast Channel (PBCH) or a system broadcast message (see ¶ 73, 87, the BS see Fig(s). 2, broadcasts parameter information to UEs).  
Regarding claim(s) 3, 11,19 and 27, Baek discloses wherein the configuration information is used to indicate one-to-one mapping relationships between the M beam groups and M transmission resources (see Fig(s). 2, one-to-one mapping of beams 202 with UEs 210, 220 etc).  
Regarding claim(s) 4, 12,20, and 28, Baek discloses wherein sending, by the network device, the configuration information to the first terminal device comprises: sending, by the network device, first configuration information to the first terminal device, the first configuration information being used to indicate configurations of Q transmission resources and one-to-one mapping relationships between the Q transmission resources and Q first identifiers (IDs), wherein Q>M and the Q transmission resources comprise the transmission resources available for the M beam groups; and 
sending, by the network device, second configuration information to the first terminal -3-New U.S. National Stage Application device, the second configuration information indicating the first ID corresponding to the transmission resource available for each of the M beam groups (see Fig(s). 2-4, the base station sends the configuration parameters to UEs per beam groups, see ¶ 98-99, 120-122, 114).  .  
Regarding claim(s) 5, 13,21 and 29, Baek discloses wherein the transmission resource comprises a time-domain transmission resource (see ¶ 121-122, 126, 128, time domain transmission resource includes time frequency resource).  
Regarding claim(s) 6,14,22 and 30 Baek discloses wherein a time-domain resource available for the communication system where the network device is located is divided into at least two time units in a time domain, and the configuration information is used to indicate a position of a time unit in the transmission resource available for each beam group in the at least two time units (see ¶ 63, 121-122, TDM offers multiple units of time as needed).  
Regarding claim(s) 7,15,23 and 31 Baek discloses wherein the transmission resource comprises a frequency-domain transmission resource (see ¶ 121-122, 126, 128, time domain transmission resource includes time frequency resource).  
Regarding claim(s) 8,16,24 and 32 Baek discloses wherein the transmission resource available for each beam group comprises no transmission resource reserved by the communication system, and the transmission resource reserved by the communication system is only used to transmit a specified service or a specified channel (see ¶ 121-122, 126, 128, time domain transmission resource includes time frequency resource).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th ~8 ~5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/RAJ JAIN/Primary Examiner, Art Unit 2411